DETAILED ACTION
	This office action is in response to the amendment filed on 07/21/2022. Claims 1-21 are cancelled and claims 22-41 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022, 03/14/2022, 06/06/2022, 07/19/2022, 07/26/2022 and 09/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Regarding claim 21, the rejections under 35 U.S.C 101 nonstatutory double patenting rejection are withdrawn because claim 21 is now cancelled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22, 26-27, 29, 33-34, 36 and 40-41 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0092994) in view of Toma (US 2016/0080755).

	Regarding claim 22, Wang discloses the following claim limitations: a decoder comprising a processor configured to decode a multi- layered video data stream that includes encoded video content represented in a plurality of layers (Wang, paragraph 26 discloses in multi-view coding or scalable video coding, multiple pictures or layers may be coded for a given time instance),
 the multi-layered video data stream including a sequence of network abstraction layer (NAL) units order (Wang, paragraph 28 discloses a NAL unit may include additional information such as supplemental enhancement information (SEI) messages used for purposes of determining processing and removal times of the decoding units from a buffer (e.g., a coded picture buffer),
which are divided into a sequence of access units, wherein each access unit includes a plurality of decoding units, with each decoding unit of the plurality of decoding units having at least one NAL unit corresponding to one layer of the plurality of layers (Wang, paragraph 129 and table 3 discloses "sub-picture timing SEI message" replaced by "decoding unit information SEI message… Signaling in SEI Message decoding_unit_info( payloadSize) [ Descriptor decoding_unit_id ue(v) du_cpb_removal_delay u(v)])… in addition paragraph 6 discloses decoding units within an access unit, an access unit refers to the video data of one or more pictures within the same time instant).
	Wang does not explicitly disclose the following claim limitations: and wherein the multi-layered video data stream includes: first timing control information signaling a first decoder buffer retrieval time for an access unit from the sequence of access units irrespective of another timing control information and second timing control information, separate from the first timing control information, the second timing control information signaling a second decoder buffer retrieval time for each decoding unit of a particular access unit according to a sequential order of the respective decoding unit in the multi-layered video data stream.
	However, in the same field of endeavor Toma discloses more explicitly the following:

and wherein the multi-layered video data stream includes: first timing control information signaling a first decoder buffer retrieval time for an access unit from the sequence of access units irrespective of another timing control information, (Toma, paragraphs 82-83 and 107 discloses a time obtaining step (S142) of obtaining first time information for determining a decoding time of each of the plurality of packets… The first time information is, for example, an absolute value of a DTS or a PTS ((DTS: Decode Time Stamp) or a presentation time (PTS: Presentation Time Stamp)) of a first access unit included in a packet),
and second timing control information, separate from the first timing control information, the second timing control information signaling a second decoder buffer retrieval time for each decoding unit of a particular access unit according to a sequential order of the respective decoding unit in the multi-layered video data stream (Toma, paragraphs 82-83 and 107 discloses a time calculating step (S143) of calculating second time information based on the first time information, the second time information indicating a decoding time of each of a plurality of units (i.e. access units) of division forming the packet; in addition Toma in paragraphs 68-69 discloses a rearranging step (S150) of rearranging the plurality of packets (layers) stored in the first buffer, in a decoding order; and a decoding step (S160) of decoding the plurality of packets rearranged in the decoding order… by rearranging packets in the decoding order, the packets can be decoded at appropriate timing, and thus, occurrence of a buffer overflow or underflow can be suppressed i.e. a first layer (packet) precedes a decoding unit associated with a second layer that succeeds the first layer in accordance with the layer order).
It would have been obvious to one with ordinary skill in the art at the time filing to modify the teaching of Wang with Toma to create the SEI message coding of Wang with the decoding device of Toma. 
The reasoning being is to provide decoding times of access units where occurrence of a buffer overflow or underflow can be suppressed (Toma, paragraph 69).

	Regarding claim 26, Wang amd Toma discloses the decoder of claim 22, further comprising a plurality of buffers, each buffer of the plurality of buffers for storing decoding units of one layer of the plurality of layers, and the processor is configured to, for each layer, buffer the decoding units including NAL units associated with the respective layer in the corresponding buffer for the respective layer (Toma, paragraph 97 and Fig. 1 discloses a first buffer 120a (with its respective layer) and a second buffer 160a being composed in the decoder 170).

	Regarding claim 27, Wang amd Toma discloses the decoder of claim 22, further comprising a plurality of buffers, each buffer of the plurality of buffers for storing decoding units of a subset of layers of the plurality of layers, and the processor is configured to, for each layer, buffer the decoding units including NAL units associated with the respective layer in the corresponding buffer for the subset of layers to which the respective layer belongs (Toma, paragraph 97 and Fig. 1 discloses a first buffer 120a (with its respective layer) and a second buffer 160a being composed in the decoder 170; in addition Wang, paragraph 126 discloses decoding_unit_id refers to the DU identifier and specifies the identifier of the decoding unit the slice belongs to).

With regard to claim 29, claim 29 lists all the same elements and features to claim to claim 22 as outlined above. Therefore, the same rationale that was utilized in claim 22 applies equally as well to claim 29.

	Regarding claim 33, Wang amd Toma discloses the encoder of claim 29, further comprising a plurality of buffers, each buffer of the plurality of buffers for storing decoding units of one layer of the plurality of layers, and the processor is configured to, for each layer, buffer the decoding units including NAL units associated with the respective layer in the corresponding buffer for the respective layer (Toma, paragraph 97 and Fig. 1 discloses a first buffer 120a (with its respective layer) and a second buffer 160a being composed in the decoder 170).

	Regarding claim 34, Wang amd Toma discloses the encoder of claim 29, further comprising a plurality of buffers, each buffer of the plurality of buffers for storing decoding units of a subset of layers of the plurality of layers, and the processor is configured to, for each layer, buffer the decoding units including NAL units associated with the respective layer in the corresponding buffer for the subset of layers to which the respective layer belongs (Toma, paragraph 97 and Fig. 1 discloses a first buffer 120a (with its respective layer) and a second buffer 160a being composed in the decoder 170; in addition Wang, paragraph 126 discloses decoding_unit_id refers to the DU identifier and specifies the identifier of the decoding unit the slice belongs to).

With regard to claim 36, claim 36 lists all the same elements and features to claim to claim 22 as outlined above. Therefore, the same rationale that was utilized in claim 22 applies equally as well to claim 36.

	Regarding claim 40, Wang amd Toma discloses the non-transitory computer-readable medium of claim 36, wherein each buffer of a plurality of buffers stores decoding units of one layer of the plurality of layers, and for each layer, the decoding units including NAL units associated with the respective layer are buffered in the corresponding buffer for the respective layer (Toma, paragraph 97 and Fig. 1 discloses a first buffer 120a (with its respective layer) and a second buffer 160a being composed in the decoder 170).

	Regarding claim 41, Wang amd Toma discloses the non-transitory computer-readable medium of claim 36, wherein each buffer of a plurality of buffers stores decoding units of a subset of layers of the plurality of layers, and for each layer, the decoding units including NAL units associated with the respective layer are buffered in the corresponding buffer for the subset of layers to which the respective layer belongs (Toma, paragraph 97 and Fig. 1 discloses a first buffer 120a (with its respective layer) and a second buffer 160a being composed in the decoder 170; in addition Wang, paragraph 126 discloses decoding_unit_id refers to the DU identifier and specifies the identifier of the decoding unit the slice belongs to).

Allowable Subject Matter
Claims 23-25, 28, 30-32, 35 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481